Contrary to the defendant’s contentions, his conduct in striking the store detective in the face when the detective tried to prevent him from leaving the store with a hairbrush which he had not paid for, constituted the physical force required to establish the crime of robbery (see, Penal Law § 160.00 [1]). The evidence clearly shows that the defendant used physical force during the course of the robbery for the purpose of "[preventing or overcoming resistance to the taking of the property or to the retention thereof immediately after the taking” (People v Washington, 148 AD2d 559, 560; see also, People v Johnstone, 131 AD2d 782; People v Dekle, 83 AD2d 522, affd 56 NY2d 835). Accordingly, the judgment is affirmed. Bracken, J. P., Lawrence, Harwood and Balletta, JJ., concur.